DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “wherein the stiffener is formed integrally with the outer surface of the core” which does not further limit claim 1, because claim 1 requires a narrower limitation being “… stiffener integrally coupled to an aft portion of the outer surface of the core”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 5, 9, 12-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20170198714) in view of Xie (7246990).
Regarding claim 1
	Lin discloses a composite fan casing (fan blade containment system 40 comprising a radially inner composite layer 60, Fig 1, Para 0027, 0028) for a gas turbine engine defining a central axis (centerline 8 in Fig 1), the composite fan casing comprising: 
a core made of a composite material (composite layer 60 interpreted as the core, Para 0028) and having an outer surface (outer surface of 60 in Fig 2); and 
at least one stiffener (the layers on top of composite layer 60, including 72, 73, 50, 49 are interpreted to the stiffener) integrally coupled to an aft portion of the outer surface of the core (the stiffener is bonded, i.e. integrally coupled, to the core from the front portion to the aft portion, Figs 1-2) relative to the central axis, wherein the at least one stiffener comprises an elastic material, wherein the elastic material comprises an elastomer (elastomeric adhesive layers 72, Para 0030).
Lin is silent on the composite material that made up the core includes a plurality of core layers of reinforcing fibers bonded together with a thermosetting polymeric resin.
However, Xie teaches a fan casing (40 Fig 2, Col 2 ll. 19) including a composite layer having a plurality of core layers of reinforcing fibers (fibers 52 Fig 5, Col 2 ll. 64-66) bonded together with a thermosetting polymeric resin (resin 54 Fig 5, Col 2 ll. 64-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the composite material of the core in Lin with a plurality of core KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 5
Lin in view of Xie discloses the composite fan casing of claim 1.
Lin further discloses wherein the elastic material comprises an elastomer (elastomeric adhesive layers 72, Para 0030).
Regarding claim 9
Lin in view of Xie discloses the composite fan casing of claim 1.
Lin further discloses the at least one stiffener (the layers on top of composite layer 60, including 72, 73, 50, 49 are interpreted to the stiffener) formed integrally with the outer surface of the core (the stiffener is bonded, i.e. integrally formed, to the core from the front portion to the aft portion, Figs 1-2).
Regarding claim 12
Lin in view of Xie discloses the composite fan casing of claim 1.
Lin in view of Xie further discloses wherein the thermosetting polymeric resin (Xie teaches resin 54 of core 50 in Fig 5) comprises at least one of a vinyl ester resin, a polyester resin, an acrylic resin, an epoxy resin, or a polyurethane resin (Col 3 ll. 15-20).
Regarding claim 13
Lin in view of Xie discloses the composite fan casing of claim 1.
Lin in view of Xie further discloses wherein the reinforcing fibers (Xie teaches fibers 52 of core 50 in Fig 5) comprise at least one of carbon fibers (carbon fibers 52), graphite fibers, glass fibers, ceramic fibers, or aromatic polyamide fibers (Col 3 ll. 11-15).
Regarding claim 14
	Lin discloses a gas turbine engine defining a central axis (engine 10 with central axis 8 in Fig 1), the gas turbine engine comprising: 
an engine shaft (30) extending along the central axis; 
a compressor (16) attached to the engine shaft (30) and extending radially about the central axis (8); 
a fan section (12) including a plurality of fan blades (44) drivingly coupled to the engine shaft (30), each of the fan blades extending between a root and a tip (fan blade 44 having a root and tip) in a radial direction relative to the engine shaft (30); 
a combustor (20) positioned downstream of the compressor (16) to receive a compressed fluid therefrom; 
a turbine (26) mounted on the engine shaft (30) downstream of the combustor (20) to provide a rotational force to the compressor (16) and fan section (12); and
a composite fan casing (fan blade containment system 40 comprising a radially inner composite layer 60, Fig 1, Para 0027, 0028) radially surrounding the plurality of fan blades of the fan section (casing 40 surrounding blades 44), the composite fan casing comprising: 
a core made of a composite material (composite layer 60 interpreted as the core, Para 0028) and having an outer surface (outer surface of 60 in Fig 2); and 

Lin is silent on the composite material that made up the core includes a plurality of core layers of reinforcing fibers bonded together with a thermosetting polymeric resin.
However, Xie teaches a fan casing (40 Fig 2, Col 2 ll. 19) including a composite layer having a plurality of core layers of reinforcing fibers (fibers 52 Fig 5, Col 2 ll. 64-66) bonded together with a thermosetting polymeric resin (resin 54 Fig 5, Col 2 ll. 64-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the composite material of the core in Lin with a plurality of core layers of reinforcing fibers bonded together with a thermosetting polymeric resin, as suggested and taught by Xie, because all the claimed elements were known in the prior art (a core made of a composite material, and a composite material having a plurality of core layers of reinforcing fibers bonded together with a thermosetting polymeric resin) and one skilled in the art could have combined the elements as claimed by known methods (bonding reinforcing fibers with thermosetting polymeric resin) with no change in their respective functions (forming a structurally sound fan case in a gas turbine engine), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 17

Lin further discloses wherein the elastic material comprises an elastomer (elastomeric adhesive layers 72, Para 0030).

Claim(s) 2-3, 6-7, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Xie, as applied to claims 1 and 14 above, and further in view of Dunne (6588709).
Regarding claims 2 and 15
Lin in view of Xie discloses the composite fan casing of claim 1 and the gas turbine engine of claim 14.
Lin further discloses wherein stiffener comprises a metallic layer (metallic shell 49 made of titanium, Fig 1 Para 0026).
Lin in view of Xie is silent on the metallic shell 49 is made of a shape memory alloy.
However, Dunne teaches a metallic wall (Fig 6) including a shape memory alloy (SMA rods 103 is a nickel-titanium based alloy, Col 3 ll. 25-28) embedded within the wall (Fig 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the metallic outer shell in Lin in view of Xie with materials of the metallic wall including a shape memory alloy, as suggested and taught by Dunne, because the SMA material allows for super-elastic capabilities (Col 3 ll. 30-38).
Regarding claim 3
Lin in view of Xie and Dunne discloses the composite fan casing of claim 2.
Lin in view of Xie and Dunne further discloses the shape memory alloy is a nickel-titanium based alloy (Dunne teaches SMA rods 103 is a nickel-titanium based alloy, Col 3 ll. 25-28) embedded within the wall (Fig 6).
Regarding claims 6 and 18
Lin in view of Xie discloses the composite fan casing of claim 1 and the gas turbine engine of claim 14.
Lin further discloses wherein the stiffener comprises a metallic layer (metallic shell 49 made of titanium, Fig 1 Para 0026) and the elastomer (elastomeric adhesive layers 72).
Lin in view of Xie is silent on the metallic shell 49 is made of a shape memory alloy.
However, Dunne teaches a metallic wall (Fig 6) including a shape memory alloy (SMA rods 103 is a nickel-titanium based alloy, Col 3 ll. 25-28) embedded within the wall (Fig 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the metallic outer shell in Lin in view of Xie with materials of the metallic wall including a shape memory alloy, as suggested and taught by Dunne, because the SMA material allows for super-elastic capabilities (Col 3 ll. 30-38).
Regarding claims 7 and 19
Lin in view of Xie and Dunne discloses the composite fan casing of claim 6 and the gas turbine engine of claim 18.
Lin teaches the stiffener having a layer of metal (metallic outer shell 49) arranged on top of a layer of elastomer (elastomeric adhesive 72). 
Dunne teaches the metallic outer shell to have shape memory alloy rods (103 Fig 6).
.

Allowable Subject Matter
Claim(s) 4, 8, 10-11, 16 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claims 4 and 16, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, the at least one stiffener comprising, among other features, 	
an external hat-shaped structure and a mesh of the shape memory alloy housed within the external hat-shaped structure.
In claims 8 and 20, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, the at least one stiffener comprising, among other features, 	
the shape memory alloy and the elastomer or rubber to define a lattice structure.
In claim 10, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, the at least one stiffener comprising, among other features, 	an external hat-shaped structure that defines a cavity, a first layer of shape memory alloy, and a second layer of the elastomer or the rubber, 
	wherein the internal cavity comprises a third layer of the shape memory alloy, the elastomer, or the rubber.
Response to Arguments
i.	Applicant’s arguments, see page 5, filed on 11/29/2021, with respect to claims 1 and 14, that a fiber reinforced plastic material is not a shape memory alloy, an elastomer, or a rubber, have been fully considered and are persuasive.  The rejection of claims 1 and 14 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lin and Xie.
ii.	Applicant’s arguments with respect to the Garcia reference, page 6, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741